Citation Nr: 1759583	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a rating in excess of 10 percent for residuals of a fractured left tibia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to March 1968.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of a disability rating in excess of 10 percent for residuals of a fractured left tibia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

III. Merits of the Claim

The Veteran contends that he is entitled to service connection for tinnitus.  The weight of the evidence indicates that the criteria for service connection have been met.

First, there is evidence of a current disability.  In this regard, the Veteran has indicated that he has tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); 38 U.S.C. § 1154(b); Shedden, 381 F.3d at 1167.  Specifically, the Veteran reported that after leaving an underground communications room at Offutt Air Force Base in 1961, he began noticing ringing in his ears.  Additionally, the Veteran noted exposure to gunfire, explosives, and machinery.  See September 2016 VA examination.  The Veteran's DD 214 confirms his military occupational specialty was in fact that of a Command Central Specialist, which shows a moderate probability of noise exposure during service.  Thus, the Board finds that the Veteran has competently and credibly reported in-service noise exposure.

Finally, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to service.  In the aforementioned September 2016 examination, the examiner opined that the Veteran's tinnitus is at least as likely as not caused by or the result of military noise exposure.  The examiner noted that research shows prolonged exposure to hazardous noises would result in hearing loss and tinnitus.  Moreover, the examiner noted the Veteran does not have a history of noise exposure post-military service.  

The Board finds the evidence to be at least in relative equipoise in showing the Veteran's current tinnitus condition is the result of military service.  After applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C. §5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran fractured his left tibia in service.  He is service-connected for residuals of the fracture, currently evaluated as 10 percent disabling under DC 5262.  In addition to the tibia fracture, he has a diagnosis of left ankle degenerative joint disease status post left tibia fracture.

A VA examination was conducted in April 2014, with an addendum in June 2014, to obtain information as to the severity of the Veteran's service-connected fractured left tibia.  However, these examination reports are not responsive to the pertinent rating criteria for evaluating the service-connected residuals of a tibia fracture.  Notably, the examination reports do not address whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula with moderate or marked knee or ankle disability.

As such, to ensure that the record reflects the current severity of the Veteran's service-connected residuals of a tibia fracture, the Board finds that a contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Lewinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current nature and severity of his service-connected residuals of a tibia fracture.  The claims file must be made available to, and reviewed by, the examiner.  The examiner must conduct an examination and perform any necessary testing.

The examiner must identify any and all symptomatology of the service-connected residuals of a tibia fracture.  The examiner must address whether there is nonunion of the tibia and fibula with loose motion requiring a brace, or malunion of the tibia with either slight, moderate, or marked knee or ankle disability.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


